Green Tree Credit, LLC v Jelks (2014 NY Slip Op 06174)
Green Tree Credit, LLC v Jelks
2014 NY Slip Op 06174
Decided on September 17, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 17, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentMARK C. DILLON, J.P.
CHERYL E. CHAMBERS
L. PRISCILLA HALL
JOSEPH J. MALTESE, JJ.


2013-08337
 (Index No. 26448/06)

[*1]Green Tree Credit, LLC, etc., respondent, 
vGodfrey Jelks, etc., appellant, et al., defendants.
Godfrey Jelks, Brooklyn, N.Y., appellant pro se.
Carter, Conboy, Case, Blackmore, Maloney & Laird, P.C., Albany, N.Y. (James A. Resila of counsel), for respondent.
DECISION & ORDER
In an action to foreclose a mortgage, the defendant Godfrey Jelks appeals from an order of the Supreme Court, Kings County (Schmidt, J.), dated October 24, 2012, which, inter alia, upon denying the plaintiffs' motion for an order directing the foreclosure sale of the subject premises, provided him only until January 7, 2013, to obtain a reverse mortgage with which he could satisfy the mortgage being foreclosed upon.
ORDERED that the appeal is dismissed, with costs.
It is the appellant's obligation to assemble a proper record on appeal (see Keita v United Parcel Serv., 65 AD3d 571; Salem v Mott, 43 AD3d 397). Here, the record is inadequate because it does not include all of the relevant papers and documents that were before the Supreme Court. Since the record is inadequate to enable this Court to render an informed decision on the merits, the appeal must be dismissed (see CitiMortgage, Inc. v Thorpe, 87 AD3d 1048; Keita v United Parcel Serv., 65 AD3d at 572).
DILLON, J.P., CHAMBERS, HALL and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court